Citation Nr: 1626812	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  11-23 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for temporomandibular joint disorder (TMD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to June 1962.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim for service connection for TMD must be remanded in order to obtain a new VA examination and any outstanding private medical evidence.  

The Veteran was provided with an April 2011 VA examination.  The examiner reviewed the Veteran's service treatment records (STRs) but did not review the Veteran's claims file in its entirety.  The Veteran reported having teeth extracted while he was on active duty in 1960; he stated he then had these teeth replaced in approximately 1987 or 1990.  Then Veteran reported wearing a splint and braces following the replacement of the extracted teeth.  The Veteran related his dental symptoms to the extractions performed during his active service.  The Veteran reported his temporomandibular joint (TMJ) symptoms began in 1991 or 1992, but denied having any current TMJ or TMD symptoms.  The examiner noted some inconsistencies between the Veteran's STRs and what the current dental examination revealed.  The examiner diagnosed the Veteran with a history of TMJ problems.    

The examiner stated he could not determine the etiology of the Veteran's TMJ without resorting to speculation due to the length of time since the teeth were extracted, the discrepancies between the Veteran's STRs and what was found during the April 2011 examination, and the length of time from when the extractions were done to when the TMJ symptoms appeared.  The examiner noted there are so many potential causes other than the original extractions that it would require speculation to determine if the exact and only cause of the TMJ symptoms that appeared many years later.

The Board finds the April 2011 VA examiner's opinion inadequate as it failed to consider the evidence of record in its entirety, including the recently obtained private treatment records, which show a current diagnosis of TMD.  

The Veteran submitted several statements from a private orthodontist, Dr. H.A., which attributed the Veteran's symptoms to a current TMD diagnosis.  In a September 2012 statement Dr. H.A. stated that the Veteran reported a previous dentist made a diagnosis of TMD, and attributed the TMD to the fact that several of the Veteran's lower teeth were extracted during his military service.  Dr. H.A. added that missing teeth can cause TMD symptoms.  A July 2014 statement by Dr. H.A. indicated "a diagnosis of TMJ/TMD is common when a patient presents with one or all of the following symptoms: Ear pain, jaw pain, tooth pain, joint pain, head pain and/or sinus pain."  In October 2014 Dr. H.A. noted the Veteran reported his tooth pain, ear pain, and headaches, had their onset 20 years prior.  Dr. H.A. diagnosed the Veteran with TMD.

Additionally, as noted by the Veteran's representative's September 2014 statement, the April 2011 VA examiner failed to use the correct standard of at least as likely as not, to determine whether the Veteran's TMD was at least as likely as not etiologically related to his active service.  The Board notes the examiner stated it was not possible to determine if the Veteran's tooth extraction was "the exact and only cause of the TMJ symptoms" however, the examiner need not determine if the Veteran's active service was the sole cause of his current TMD.  The Veteran's active service being a contributing cause, rather than a sole cause, of his TMD would still allow for service connection.   

Therefore, an addendum VA opinion must be obtained which addresses the evidence of record and uses the correct standard to determine if any diagnosed TMJ or TMD is at least as likely as not etiologically related to the Veteran's active service.  

Moreover, the Veteran has stated that three orthodontists have stated that his TMD symptoms are related to the extractions performed during active duty.  See December 2013 Veteran Statement and July 2014 Veteran statement.  However, it appears that dental records have only been requested and obtained from two dentists, Dr. H.A. and Dr. V.C.  Therefore, the appeal must be remanded in order to determine the third dentist the Veteran is referring to and obtain any outstanding private treatment records.       

 Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records. 

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for a dental disability since service, to specifically include the three orthodontists who provided statements to the Veteran regarding a positive nexus between his current TMJ or TMD and his active service.  After securing the necessary release, take all appropriate action to obtain these records.  

3.  Please give the veteran an opportunity to provide written statements from those physicians who have told him that his TMJ or TMD is related to his active service.  The Veteran is advised that any such evidence will do more to support his claims if the medical professional explains the reasons for his or her conclusions.

4.  After completion of steps 1 through 3, contact the VA examiner who examined the Veteran in April 2011 in connection with his claim for service connection for TMD and request an addendum opinion.  The claims file should be made available to and reviewed by the opinion provider.  Based on the examination and review of the record, the examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed TMJ or TMD is related to service.  

The examiner should consider the following: 

a.  September 2012 statement from Dr. H.A. indicating that missing teeth can cause TMD; 

b.  July 2014 statement from Dr. H.A. listing symptoms present in someone with a TMJ or TMD diagnosis; 

c.  October 2014 statements from Dr. H.A. diagnosing the Veteran with TMD; and   

d.  The Veteran's lay statements that he had been told previously by a dentist that his symptoms are related to his tooth extractions in active service.  See December 2013 and July 2014 Veteran statements 

The Board notes the Veteran's active service need not be the sole cause of his currently diagnosed TMJ or TMD, for service connection to be granted.  

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

If the April 2011 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

5.  Then readjudicate the claim on appeal.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




